Citation Nr: 1739124	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-31 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent for right knee patellofemoral syndrome.

2.  Entitlement to an initial increased rating in excess of 10 percent for left knee patellofemoral syndrome.



REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to September 1990 and from January 1991 to March 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).
 
In April 2017, in support of this claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND


The Veteran claims entitlement to increased ratings in excess of 10 percent for his service-connected right and left knee disabilities.

During his April 2017 hearing, the Veteran testified that he believed his January 2017 VA knee examination was inadequate because it was not thorough and was conducted primarily by a registered nurse.  

The Board agrees that the examination report is inadequate because it did not report active and passive range of motion testing, did not fully address the DeLuca factors when discussing the Veteran's flare-ups, did not provide a detailed discussion of his history of subluxation and lateral instability, and did not review his prior imaging.   

Therefore, a remand is necessary to arrange another VA examination to evaluate the current severity of his service-connected knee disabilities.  For a VA examination to be adequate, the examiner must address any loss in range of motion due to flare-ups in terms of degrees, or explain why it is not feasible to render such an opinion.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).

In addition, the examiner and the AOJ should ensure that the Veteran's knee examination is conducted in compliance with the United States Court of Appeals for Veterans Claims' (Court) decision in Correia v. McDonald.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that VA examinations must include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA and adequately identified private treatment that the Veteran has received for his right and left knee disabilities.  

2.  Then schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected right and left knee disabilities.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed and all findings reported should be sufficient to allow for rating under all applicable criteria.  The examiner must also conduct joint stability testing and MUST expressly indicate whether there is subluxation or instability (and if so, the degree of such).   

The examiner MUST also perform active and passive range of motion testing, and MUST provide weight-bearing and non-weight-bearing information, or detail why such testing is not necessary.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's knees to include the degree of additional range of motion loss to pain during flare-ups (if the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms she experiences during flare ups and provide an opinion based on that information).  The examiner's comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional degrees of range of motion loss.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  After completion of the foregoing, the AOJ should review the record and re-adjudicate the claims.  If any claim remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014). This remand is a preliminary order and not an appealable decision on the merits of the claim.  38 C.F.R. § 20.1100(b) (2016).







